Mr. Justice Gordon
delivered the opinion of the court, May 24th 1875.
We think the court erred in instructing the jury that if the contract of sale between Lyon and Chestnut was consummated on Sunday it was void, and no property in the mules passed to Chestnut, and there was none in him at the time of the service of attachment. We have many authorities, among others, Baker v. Lukens, 11 Casey 146, and Shuman v. Shuman, 3 Id. 90, which rule that an executed contract is not void because made on Sunday. The Sunday law does not pronounce such contracts void, but because they are contra bonos mores the law will not lend its aid to execute such as are executory. Where, however, as in the present case, they have been executed by the parties, the law leaves them as it finds them. From this it follows, that Chestnut having obtained the possession of the property in dispute, by a voluntary delivery from Lyon; as against him and all claiming through him, the title passed to and vested in Chestnut; for the contract, though immoral, is irrevocable, inasmuch as the courts will not aid either party in its revocation, but will leave him to reap the fruits of his own wrong. Such then being the situation of affairs, it follows that Chestnut’s possession was primá facie title, and if the transaction between him and the Lyons was not in fraud of, or designed to hinder or delay, creditors in the collection of their just dues, there is no reason why he should not recover in this suit. We may say, in passing, that this Sunday contract may be given in evidence as part of the history of the transactions between the parties, and may in this way bear upon the question of fraud. All other questions in the case were rightly ruled.
The judgment is reversed and a venire facias de novo awarded.